Citation Nr: 0011334	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for tinnitus.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Buffalo Regional Office (RO) rating decisions which in 
November 1996 denied service connection for PTSD, and in 
September 1998 declined to reopen claims of service 
connection for bilateral hearing loss and tinnitus.

In December 1999, the veteran's representative submitted 
evidence which was not previously of record, consisting of 
copies of records from the Headquarters of the 661st Tank 
Destroyer Battalion (the unit to which the veteran was 
assigned in service) dated from December 1944 to May 1945.  
Initial consideration of this additional evidence by the RO 
was waived, in writing by the veteran's representative under 
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and 
tinnitus was denied by Board decision in October 1986.

2.  Evidence received in support of the application to reopen 
the claims of service connection for bilateral hearing loss 
and tinnitus, since the October 1986 Board decision, is new, 
relevant, and probative of the issues at hand.

3.  The evidence shows that the veteran's bilateral hearing 
loss and tinnitus are likely the result of noise exposure and 
acoustic trauma in World War II.

4.  The veteran had combat exposure during World War II, as a 
member of Company B of the 661st Tank Destroyer Battalion.

5.  There is a current diagnosis of PTSD which is supported 
by credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1986 Board decision 
denying service connection for bilateral hearing loss and 
tinnitus is new and material and the claims are reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss was incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, his tinnitus was incurred in active wartime service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991).

4.  Resolving the benefit of the doubt in the veteran's 
favor, his current PTSD was incurred in active wartime 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claims:

Service connection for bilateral hearing loss and tinnitus 
was denied by October 1986 Board decision finding that the 
evidence did not show that such disabilities were related to 
the veteran's active service period or any incident occurring 
therein.  A Board decision is final and is not subject to 
revision on the same factual basis, but it may be reopened on 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. §§ 3.104, 3.156; Evans v. Brown, 
9 Vet. App. 273 (1996).

The U.S. Court of Appeals for Veterans Claims (the Court) 
recently held that a three-step analysis must be performed 
when a claimant seeks to reopen a previously denied claim.  
See Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 
12 Vet. App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening VA must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded under 
38 U.S.C. § 5107(a).  Third, if the claim is well grounded, 
VA may evaluate the merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  Id.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted and prohibited if such evidence is 
not submitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1, 4 (1995).  See also Winters, 
12 Vet. App. at 206.  In addressing whether new and material 
evidence has been submitted, the Board must review the 
evidence before VA at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end as the Board lacks jurisdiction 
to further review the claim.  See Barnett, 83 F.3d at 1383-
84.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet. App. 1 (1998).  

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the Board 
decision in October 1986.  

Evidence of record at the time of the October 1986 Board 
decision denying service connection for bilateral hearing 
loss and tinnitus included the veteran's service medical 
records, which did not show any report or clinical findings 
indicative of hearing impairment or tinnitus but, on service 
separation medical examination in February 1946, it was noted 
that he had a healed perforation of the left tympanic 
membrane (service connection for which was established by RO 
rating decision in July 1946; its evaluation is not part of 
this appeal).  His service records show that he was with 
Company B of the 661st Tank Destroyer Battalion as an auto 
mechanic instructor, and served in central Europe and the 
Rhineland from June 1944 to June 1945.  

On VA medical examination in February 1947, the veteran 
reported having sustained acoustic trauma from artillery 
explosions during service in Germany in March 1945, resulting 
in intermittent tinnitus and hearing loss.  On examination, 
it was indicated that he had occasional tinnitus, but that 
his hearing was normal.

On VA medical examination in May 1947, the veteran did not 
report any complaints of hearing impairment or tinnitus; the 
examination report indicates that his hearing was not 
evaluated, but it was noted that "no ear condition" was 
found.

VA medical examination in November 1947 showed that he was 
able to hear ordinary conversation at 20+ feet with each ear; 
on clinical evaluation, his ears and tympanic membranes were 
normal.

On VA medical examination in July 1950, it was noted that he 
had a healed perforation of the left tympanic membrane, but 
there was no evidence of other disease or impairment of the 
ears; on examination, he was could hear ordinary conversation 
at 12+ feet with each ear.

On VA medical examination in May 1966, the veteran indicated 
that he experienced hearing impairment and tinnitus.  On 
examination, bilateral sensorineural-type deafness (supported 
by audiometry findings) and transient tinnitus were 
diagnosed.  

On VA medical examination in July 1985, the veteran indicated 
that he sustained acoustic trauma from artillery explosions 
during World War II combat, resulting in recurrent tinnitus 
and hearing impairment.  On examination, including audiometry 
testing, bilateral sensorineural hearing loss and tinnitus 
aurium were diagnosed.

VA and private medical records from February 1947 to October 
1985 document intermittent treatment associated with various 
symptoms and illnesses.  On audiological evaluation in March 
1967 and on numerous occasions thereafter, bilateral hearing 
loss was indicated.  

By letter received by the RO in June 1986, the veteran 
indicated that he sustained acoustic trauma from artillery 
fire in World War II combat in Europe, resulting in recurrent 
tinnitus and impaired hearing.

Evidence submitted since the October 1986 Board decision 
denying service connection for bilateral hearing loss and 
tinnitus includes VA medical records from July to August 1988 
and VA orthopedic examination report in October 1988, 
documenting symptoms and impairments unrelated to the claimed 
hearing loss or tinnitus.

VA medical records from March 1986 to April 1997 document 
intermittent treatment associated with various symptoms and 
impairments and include reports of long history of hearing 
loss.  In October 1995, the veteran reported experiencing 
tinnitus and right ear pain; he was informed that his 
tinnitus would persist.  

Medical records from P. Mulbury, M.D., from April to May 1997 
document treatment for the veteran's bilateral sensorineural 
hearing loss (supported by audiometry findings).  In May 
1997, Dr. Mulbury noted that the veteran reported having 
hearing impairment since "significant noise exposure" in 
service; he observed that the veteran did not have a history 
of "other" etiology for hearing loss with the exception of 
age-related hearing loss.  

VA medical records from April 1997 to April 1998 document a 
December 1997 finding of bilateral hearing impairment.  

In December 1999, the veteran's representative submitted 
photocopies of records documenting the activities of the 
661st Tank Destroyer Battalion from December 1944 to May 
1945.  Such records reveal, in pertinent part, that Company B 
of that Battalion (the unit to which the veteran was assigned 
during the reporting period) performed various combat support 
missions and engaged in direct combat with the enemy, and 
repeatedly encountered hostile mortar and artillery fire.  

Based on the foregoing, the Board concludes that the newly-
submitted evidence, discussed above, is material to the 
veteran's claims of service connection for bilateral hearing 
loss and tinnitus as it includes evidence that must be 
considered to fairly decide the merits of the claims.  
Specifically, the claims were essentially denied by the Board 
in October 1986 based on a finding that the evidence did not 
show that his hearing loss and tinnitus were related to 
active service or any incident occurring therein.  The newly-
submitted medical evidence shows that he continues to have 
bilateral sensorineural hearing loss and tinnitus; the 
recently-submitted records document activities of Company B 
of the 661st Tank Destroyer Battalion between December 1944 
and May 1945, and that the unit was exposed to artillery fire 
by the enemy (supporting the veteran's contention of 
excessive noise exposure and acoustic trauma in World War 
II).  Given the nature of these claims, this amounts to new 
and material evidence sufficient to reopen the claims of 
service connection for bilateral hearing loss and tinnitus.  
Thus, the Board will review the claims de novo.

A review of the record indicates that the veteran's claims of 
service connection for bilateral hearing loss and tinnitus 
are well grounded.  38 U.S.C.A. § 5107(a).  It is noted that 
all available pertinent records have been obtained and 
associated with the claims folder.  On review of such 
material, the Board is satisfied that the veteran has been 
adequately assisted in the development of his claims, and 
that there are no outstanding records which the RO has not 
obtained.

Service connection may be allowed for chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated during active wartime service.  38 U.S.C.A. 
§ 1110.  Service connection may also be allowed on a 
presumptive basis for sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).

Based on the entire evidence of record, the Board finds that 
the evidence supports service connection for the veteran's 
bilateral hearing loss and tinnitus.  In particular, his 
service medical records show that he sustained perforation of 
the left tympanic membrane; his service records document 
service with Company B of the 661st Tank Destroyer Battalion 
during World War II in Europe; post-service clinical records 
document complaints of recurrent tinnitus and gradually 
progressing hearing loss (and include repeated diagnoses of 
sensorineural hearing loss); the veteran's own contentions 
that he had recurrent tinnitus and hearing loss since 
excessive noise exposure and acoustic trauma in combat 
situations during World War II are presumed credible and are 
not inconsistent with the nature of his duties during World 
War II service.  See 38 U.S.C.A. § 1154(b).

There is a clear diagnosis of a hearing loss and tinnitus 
disability, the veteran is shown to have been exposed to 
combat-related noise in service, and the evidence indicates 
that his current hearing loss is at least partially related 
to in-service acoustic trauma (see Dr. Mulbury's May 1997 
letter).  Thus, it appears at least as likely as not that his 
current bilateral hearing loss and tinnitus developed as a 
result of combat-related noise exposure.  Resolving the 
benefit of the doubt in his favor, the veteran prevails as to 
these claims.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

As noted above, in the case of a combat veteran, satisfactory 
lay or other evidence of service incurrence of injury, if 
consistent with the circumstances, conditions, or hardships 
of such service shall be accepted as sufficient proof of 
service connection notwithstanding that there is no official 
record of such incurrence in service.  38 U.S.C.A. § 1154(b).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has indicated that a veteran seeking service connection for 
PTSD must satisfy the initial burden of submitting a well 
grounded claim by furnishing (1) medical evidence of a 
current diagnosis of PTSD, (2) medical or lay evidence of an 
in-service stressor, and (3) medical evidence of a nexus 
between service and the current PTSD.  Gaines v. West, 
11 Vet. App. 353, 357 (1998); Cohen (Douglas) v. Brown, 
10 Vet. App. 128, 136-37 (1997).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a diagnosis of PTSD, (2) the veteran's own 
contention regarding the occurrence of in-service stressors 
(which the Board presumes to be true for purposes of 
determining whether his claim is well grounded, see King v. 
Brown, 5 Vet. App. 19 (1993)), and (3) medical evidence of a 
nexus between service and the current PTSD disability.  Based 
on the foregoing, the Board concludes that the veteran has 
submitted a well-grounded claim of service connection for 
PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f) 
(1999), as amended 64 Fed. Reg. 32,807-08 (June 18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical findings indicative of PTSD, but after his 
return from overseas service in 1945, he complained of 
headaches, dizziness, and not feeling well.  As noted above, 
he served with Company B of the 661st Tank Destroyer 
Battalion and was stationed in central Europe and the 
Rhineland between June 1944 and June 1945; he did not sustain 
any combat wounds or injury, was not awarded any combat 
decorations, and his military occupational specialty was auto 
mechanic instructor.  

The recently-submitted records documenting the activities of 
the 661st Tank Destroyer Battalion between December 1944 and 
May 1945, including Company B, as identified above, document 
in detail the various activities in which the unit was 
engaged in Europe during the reporting period.  Such activity 
included various combat support missions and direct combat 
with the enemy.  

VA and private medical records and periodic VA compensation 
and pension examination reports from February 1947 to October 
1995 document intermittent treatment associated with various 
symptoms and impairments unrelated to PTSD but, on numerous 
occasions (including on compensation and pension examination 
in February 1947), the veteran suggested that he was in 
combat in World War II.  An undated VA psychological 
evaluation report (dictated by the interviewer in December 
1990) shows that he experienced a "temperament change" and 
was involved in a fight with a stranger and his spouse; on 
evaluation, he reported feeling nervous, angry, irritable, 
short-tempered, violent, and unable to sleep well, noting 
that he experienced such symptoms for many years; he noted 
that he was in combat in World War II and still experienced 
nightmares about the war.  Reportedly, he did not seek 
psychiatric treatment before this evaluation but was 
reportedly urged to do so in the past because he displayed 
outbursts of violence (it was noted that he declined to seek 
treatment in the past).  Since January 1991, he received 
intermittent psychiatric treatment for symptoms including 
difficulty sleeping, nightmares about his World War II 
combat, short temper, and outbursts of anger and violence 
(including with his spouse).  On examination in January 1991, 
explosive personality disorder was diagnosed, and a 
questionable diagnosis of PTSD was indicated.  

In February 1996, the veteran filed a claim of service 
connection for PTSD; he indicated that he had extensive 
combat exposure during World War II in Europe and was very 
nervous since that time; reportedly, he experienced recurrent 
nightmares about the war, depression, and outbursts of anger, 
noting that he received ongoing treatment for PTSD.

VA medical records from April 1995 to April 1998 document 
intermittent psychiatric treatment due to symptoms including 
nightmares, difficulty sleeping, anxiety, depression, and 
outbursts of anger and violence, which the veteran reportedly 
experienced since his World War II combat (he noted that he 
served with the 661st tank battalion in the European theater 
of operations, had extensive combat involvement, and saw many 
casualties of war).  On thorough psychological evaluation in 
March 1997, it was noted that the veteran was reluctant to 
talk about his past and treatment centered around situational 
problems; reportedly, he arrived in Normandy a few days after 
the initial invasion (in 1944) and the beach was "still 
littered with bodies when they arrived;" after his arrival 
in Europe, his unit fought from Belgium to Germany (he 
reported exposure to many stressful situations including 
having slept next to a man who was bayoneted to death, having 
witnessed the gathering for burial of body parts of dead 
soldiers by other servicemen, encountering German soldiers 
while on patrol, and seeing a member of his unit kill a 
surrendering German soldier).  He indicated that he 
experienced psychological distress since the war but refused 
to seek professional help for years as he believed that he 
did not need treatment.  On evaluation, the examiner opined 
that the veteran clearly had PTSD and had dealt with his 
symptoms since the war.  During intermittent treatment since 
April 1997, the diagnosis of PTSD was confirmed.  

By letter received by the RO in September 1998, the veteran's 
spouse indicated that they had been married for 49 years, 
that he had psychological/psychiatric impairment for "many, 
many years" and was informed by a physician in the past that 
he had "combat fatigue," but refused to seek professional 
help, and continued to experience symptoms including mood 
swings, depression, nightmares, outbursts of anger and 
violence, and difficulty being around other people.  

Based on the all of the current record, as discussed above, 
the Board believes that the evidence supports service 
connection for PTSD.  Although the veteran's service records 
do not unequivocally document his combat participation and do 
not show that he sustained any combat-related wound or injury 
during his World War II service, the records indicate that he 
served with Company B of the 661st Tank Destroyer Battalion 
in central Europe and the Rhineland between 1944 and 1945, 
and that the unit participated in combat with the enemy.  
Further, the accounts provided by the veteran concerning his 
alleged combat exposure are not inconsistent which the 
mission of his unit as documented in the record.  Resolving 
the benefit of the doubt regarding this material issue, the 
Board finds that the veteran did engage in combat as 
contemplated by 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The entirety of the evidence of record, including both lay 
and medical evidence, does not indicate that the veteran had 
any chronic psychiatric disability prior to or during active 
service, or that he received any psychiatric treatment prior 
to 1990.  However, recent clinical evidence reveals a clear 
diagnosis of PTSD shown to be related to service.  Moreover, 
the veteran and his spouse (by her recent, very credible 
written statement) indicated that he did not receive any 
psychiatric treatment for many years after service separation 
because he refused to admit that he needed help and believed 
that he could handle his stressful recollections and 
associated impairment on his own.

Again resolving all reasonable doubt in the veteran's favor, 
the Board finds that the evidence now of record supports 
service connection for PTSD.  38 U.S.C.A. § 5107(b); see 
Gilbert, 1 Vet. App. at 55-56; a clear diagnosis of PTSD has 
been made, the veteran is likely to have been exposed to 
combat and to have participated in combat-related missions in 
World War II, his reported stressors are combat-related and 
not inconsistent with circumstances, conditions, or hardships 
of his service, and a link between PTSD and service is shown 
by competent evidence.



	(CONTINUED ON NEXT PAGE)











ORDER

New and material evidence having been presented in support of 
the claims of service connection for bilateral hearing loss 
and tinnitus, the claims are reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for PTSD is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


